DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2021 has been entered. 
Claims 1, and 3-4, 6-11, 15, 17, 20-25 are pending. Claims 3-4, 8-9, 13 and 24-25 are withdrawn. 
Claims 1, 6-7, and 10-11, and 15, 17, 20-23 are pending for examination. 
Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1, 5-7, 10-11, and 14-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 15 recites the limitation "The method of claim 14" in line 1. There is insufficient antecedent basis for this limitation in the claim because claim 14 was cancelled by Applicants.
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-7, 10-12, 14-15, and 17-23 under 35 U.S.C. 103 as being unpatentable by Zhao Tianhu et al. (2015; IDS) in view of Ouidir et al. and Hu et al. (US 9216186 B2) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1-2 and 16 under 35 U.S.C. 103 as being unpatentable over Zhao Tianhu et al. in view of Rioux et al. (US20050158263A1) and Yan et al. (2008), is withdrawn in response to Applicant’s arguments. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7 and 10-11, 15, 17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US2004/0033549A1) in view of Ren et al. (WO2012/021514A2), and further in view of Jarocki et al. (2015)
The instant invention is interpreted as reading on a method comprising contacting an antagonist or inhibitor of the aminopeptidase derived from P. aeruginosa, which has an amino acid sequence of SEQ ID NO: 1, with a surface to remove, reduce, disperse, disrupt or eradicate biofilm from said surface.
Greenberg et al. (US2004/0033549A1) teach a method "for treating a subject having a biofilm-associated disease or disorder comprising administering a therapeutically effective amount of a quorum sensing controlled polypeptide modulator." (¶ [0074]).
In a particular embodiment Greenberg et al. discloses the following (¶ [0021]):
 [0021] In general, the invention pertains to the modulation of bacterial cell-to-cell signaling. The inhibition of quorum sensing signaling renders a bacterial population more susceptible to treatment, either directly through the host immune-response or in combination with traditional antibacterial agents and biocides. More particularly, the invention also pertains to a method for identifying modulators, e.g., inhibitors of cell-to-cell signaling in bacteria, and in particular one particular human pathogen, Pseudomonas aeruginosa.
Regarding claim 1, the reference further discloses multiple polypeptides that function as quorum sensing controlled polypeptide modulators, including SEQ ID NO: 540, which is 100% identical to SEQ ID NO: 1 of the instant application. Although this polypeptide is disclosed among about 350 other polypeptides, all of the disclosed sequences are described as being useful in the disclosed method and are disclosed as being isolated from P. aeruginosa.  (¶ [0074] “[T]he instant invention is based, at least in part, on the identification of quorum sensing controlled genes (e.g., SEQ ID NOs:1-353) and polypeptides encoded by these quorum sensing controlled genes, referred to herein as quorum sensing controlled polypeptides (e.g., SEQ ID NOs:354-706) in bacteria, e.g., Pseudomonas aeruginosa.”)
Regarding claims 1 and 11, Greenberg et al. (page 44, 2nd col.) describes the following method for modulating biofilm formation:
“80. A method for modulating biofilm formation and development comprising contacting biofilm forming bacteria with an effective amount of a quorum sensing controlled gene modulator or a 
81. The method of claim 79 or 80, wherein the quorum sensing controlled polypeptide modulator is selected from the group consisting of a small molecule, an antibody specific for a quorum sensing controlled polypeptide, a quorum sensing controlled polypeptide, and a fragment of a quorum sensing controlled polypeptide.
82. The method of claim 79 or 80, wherein the quorum sensing controlled nucleic acid modulator is selected from the group consisting of a quorum sensing controlled nucleic acid molecule or protein, a fragment of a quorum sensing controlled nucleic acid molecule, an antisense quorum sensing controlled nucleic acid molecule, and a ribozyme.
83. The method of claim 79, wherein said quorum sensing controlled gene or quorum sensing controlled protein modulator is administered in a pharmaceutically acceptable formulation.” 
Regarding claim 6, Greenberg et al. also teaches antigenic peptides and antibodies of the isolated quorum sensing polypeptides of their invention (SEQ ID NOs: 354-706).  See ¶ [0164] below:
	[0164] An isolated quorum sensing controlled polypeptide, or a portion or fragment 	thereof, can be used as an immunogen to generate antibodies that bind quorum sensing 	controlled polypeptide using standard techniques for polyclonal and monoclonal antibody 	preparation. A full-length quorum sensing controlled polypeptide can be used or, 	alternatively, the invention provides antigenic peptide fragments of quorum sensing 	controlled polypeptides for use as immunogens. The antigenic peptide of quorum sensing 	controlled polypeptide comprises at least 8 amino acid residues of the amino acid sequence 	shown in SEQ ID NOS:354-706 and encompasses an epitope of quorum sensing controlled 	such that an antibody raised against the peptide forms a specific immune complex with 	quorum sensing controlled polypeptide. Preferably, the antigenic peptide comprises at least 	10 amino acid residues, more preferably at least 15 amino acid residues, even more 	preferably at least 20 amino acid residues, and most preferably at least 30 amino acid 	residues.

It is noted that SEQ ID NO: 540 disclosed in Greenberg et al. is 100% identical to SEQ ID NO: 1 of the instant application.  SEQ ID NO: 187 (PA2939) is the nucleic acid sequence encoding SEQ ID NO: 540, and is described as an aminopeptidase (Table 5, page 34).  
Regarding claims 10 and 15, Greenberg et al. does not teach that an inhibitor of the quorum sensing polypeptide (SEQ ID NO: 1) increases sensitivity to ciprofloxacin by P. aeruginosa.
Ren et al. (WO2012/021514A2) describes the use of inhibitors of quorum sensing polypeptides for reverting antibiotic tolerance of bacterial persister cells, see the following ¶s:
	[0007] In accordance with the foregoing objects and advantages, the present invention provides a series of quorum sensing inhibitors that can revert the antibiotic tolerance of bacterial persister cells and increase their susceptibility to antibiotics, e.g. ciprofloxacin ("Cip"), by up to 100 times. These compounds can also reduce persister formation at growth non-inhibitory concentrations.
	[0029] A P. aerugionsa PAOl overnight culture was sub-cultured into 6 tubes with 5 mL fresh LB medium in each with the optical density at 600 nm (ΟD600) adjusted to 0.05. Each tube contained different concentrations of BF8 (0, 5, 10, 30, 50 and 100 μg/mL) diluted from a 60 mg/mL stock solution. The amount of ethanol was adjusted to be the same for all samples to eliminate solvent effects. After 5 h of incubation, 2 mL sample from each tube was washed and plated on LB agar plates for counting colony forming units ("CFU"); while 3 mL of sample was added with 200 μg/mL Cip and incubated for 3.5 h to count the numbers of cells that remained as persisters.
One of ordinary skill in the art seeking a means to overcome the antibiotic resistance associated with P. aeruginosa would have been motivated to follow the teachings of the cited references by providing an inhibitor of a known quorum sensing polypeptide (an aminopeptidase), 
Regarding claims 7, 17, and 20-23, the teachings of Greenberg et al. in view of Ren et al. do not describe wherein the composition for inhibiting biofilm further comprises the administration of Amastatin. 
Jarocki et al. describe the use of amastatin to inhibit leucine aminopeptidase, and further inhibit the activity of the leucine aminopeptidase which contributes to biofilm production, see page 2, col. 1, last ¶.  Aminopeptidase activity against leucine-AMC substrate in the presence of Mn2þ was reduced by 99% after incubation with 1 mM bestatin, 69% by 1 mM amastatin. (Page 5, 2nd col.)
It would have been obvious to the ordinary skilled artisan at the effective date of the instant invention to have further combined an additional agent that inhibits the activity of an aminopeptidase that contributes to biofilm formation.  As MPEP 2144.06, "[I]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically...claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components.”
Double Patenting
The rejection of claims 1 and 14-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10499655, is withdrawn in response to Applicant’s amendment to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633